Without reservation, I fully concur in Division III of the opinion. But I concur in Divisions I and II of the opinion only because of the majority holding in Harding v. Board of Supervisors, 213 Iowa 560. Four justices, including myself, dissented in the Harding case. Nevertheless, the rule there announced became the law of this state because that opinion was adopted by a majority of the court. For that reason and none other, I concur in Division I and II of the opinion.
EVANS, MORLING, and GRIMM, JJ., join in this special concurrence.